DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 20 are recited in group of sentences which is hard to follow, and many limitations lack corresponding subject which render the claim unclear. Thus, the claims should be rephrased for clarity.
Claim 1 has been construed in the example below for examination purposes:
-- a perforation member including an end portion that, before a vapor chamber is overheated due to application of heat by an electronic component, is located in such a way as to break an outer member of the vapor chamber and the end portion penetrates into an inside the vapor chamber when the vapor chamber is overheated;

Claim 20 has been construed in the example below for examination purposes:
--A perforation member, comprising an end portion that, before a vapor chamber having a flat shape that contacts with an electronic component is overheated due to application of heat by the electronic component;
The electronic component contacts with a first surface which is located on either an upper surface of the vapor chamber or a lower surface of the vapor chamber, and
the end portion breaks an outer member of the vapor chamber and penetrates into an inside when the vapor chamber is overheated due to the application of heat--.
Claim 2 recites “an outer member”. It is unclear if it is referring to “an outer member” in claim 1 or it is a new member.
For examination purposes “an outer member” is construed as –the outer member--.
Claim 10 recites “wherein a second surface that is not the first surface among the upper surface” It is unclear “among the upper surface” is referring to “the first surface” or “a second surface”. Further, it is unclear if “among” means that the surface is a part of a larger surface or some surfaces around.
For examination purposes, claim 10 is construed as --wherein a second surface is not the first surface, the second surface is located on the upper surface--.
Claim 13 recites “a second movement suppression member that suppresses a movement of a second surface that is not the first surface among the upper surface and 
For examination purposes, claim 13 is construed as --a second movement suppression member that suppresses a movement of a second surface, wherein the second surface is not the first surface and is located on the upper surface, the movement is…--.
Claims 3-9, 11, 12 and 14-19 are also rejected due to their dependency of claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 and 17 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 16 and 17 only respectively reiterate the electronic component and the vapor chamber recited in claim 1 but no further limitations for these elements. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5 and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiji (JP 62-272092 A) in view of Chiriac (Us PGPub No. 2017/0293329).
Regarding claim 1, as best understood, Reiji discloses a protective structure (Fig. 3), comprising
a perforation member (16) including an end portion (left end of the member 16) that, before a vapor chamber (5) is overheated due to application of heat by a component (before rupture of a thin portion 14a in a waste heat recovery device in Fig. 2), is located in such a way (shown in Fisg. 3 or 5) as to break an outer member (thin portion 14a) of the vapor chamber and the end portion penetrates into an inside the vapor chamber when the vapor chamber is overheated (the portion 14a bursts due to internal pressure of the heat pipe, see the translation of Reiji, page 2, lines 67-75).
Reiji fails to disclose an electronic component; and wherein the vapor chamber having a flat shape that includes an upper surface and a lower surface, a first surface 
Chiriac discloses an electronic component (integrated device 900, see paragraph 0074); and wherein the vapor chamber (400) having a flat shape (see Fig. 11) that includes an upper surface (upper surface facing the cover 200) and a lower surface (lower surface facing an integrated device 900), a first surface which is located on either the upper surface or the lower surface (an evaporator area of the lower surface), and the lower surface contacts with the electronic component (the evaporator area of the lower surface contacts the integrated device 900).
As a result, the shape of the heat pipe 5 may be modified to include a flat shape as recited, with a vertical side having the member 16 for overpressure protection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the vapor chamber having a flat shape that includes an upper surface and a lower surface, a first surface which is located on either the upper surface or the lower surface, and the lower surface contacts with an electronic component in Reiji as taught by Chiriac in order to provide a thermal contact to receive heat over a flat shaped surface of the integrated device 900. Also, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 2, Reiji as modified further discloses wherein the vapor chamber includes a configuration (weld 15) that seals a thermal medium (heat medium 9) by the outer member, and the end portion is formed of a member (knife 16a) harder 
Regarding claim 4, Reiji as modified further discloses wherein a thickness of the outer member is equal to or less than 1 mm (0.4mm, see page 3, lines 6-7 of the translation of Reiji).
Regarding claim 5, Reiji as modified further discloses wherein a thickness of the outer member is 0.4 to 0.7 mm (0.4mm, see page 3, lines 6-7 of the translation of Reiji).
Regarding claim 8, Reiji as modified further discloses wherein the end portion is sharp toward the first surface (the left side of the member 16 has a sharp side pointing toward the inside of the heat pipe, which has an evaporating area located).
Regarding claim 9, Reiji as modified further discloses wherein the end portion includes a blade facing the first surface (the left side of the member 16 has a knife 16a pointing toward the inside of the heat pipe, which has an evaporating area located).
Regarding claim 10, Reiji as modified further discloses wherein a second surface that is not the first surface, the second surface is located on the upper surface (a portion on the upper surface) and the lower surface is in contact with the electronic component (see claim 1).
Regarding claim 11
Regarding claim 12, Reiji as modified further discloses wherein the first surface is in contact with the electronic component (see claim 1).
Regarding claim 13, Reiji as modified further discloses a second movement suppression member (weld 15 on upper side) that suppresses a movement of a second surface (the weld 15 joins to seal 14 so that suppresses an expansion of a portion of upper surface in upward direction when the heat pipe 5 overheats), wherein the second surface (a portion on the upper surface) is not the first surface (it is on an opposite side) and is located on the upper surface, the movement is in a direction perpendicular to the second surface due to the overheating (the upward direction is perpendicular to the horizontal upper surface).
Regarding claim 14, Reiji as modified further discloses a wall (sealing member 14) being provided on at least a part of surroundings of the perforation member (upper and lower sides of the member 16, see Fig. 3 of Reiji).
Regarding claim 15, Reiji as modified further discloses wherein the wall is formed in such a way as to cover the surroundings (the sealing member 14 seals the heat pipe 5 from ambient environment).
Regarding claim 16, Reiji as modified further discloses further comprising the electronic component (the integrated device 900).
Regarding claim 17, Reiji as modified further discloses further comprising further comprising the vapor chamber (the modified flat heat pipe having a shape of the vapor chamber 400 in Chiriac).
Regarding claim 18, Reiji as modified further discloses wherein the perforation member is fixed to the vapor chamber (the modification of Reiji in view of Chiriac has 
Regarding claim 19, Reiji as modified further discloses wherein the fixing is performed via another member (the fixing is provided by sealing member 14).
Regarding claim 20, Reiji discloses a perforation member (16), comprising an end portion (left end of the member 16) that, before a vapor chamber (5) that contacts with a component (in a waste heat recovery device in Fig. 2) is overheated due to application of heat by the component (before rupture of a thin portion 14a);
the end portion (left end of the member 16) breaks an outer member (thin portion 14a) of the vapor chamber and penetrates into an inside when the vapor chamber is overheated due to the application of heat (the portion 14a bursts due to internal pressure of the heat pipe, see the translation of Reiji, page 2, lines 67-75).
Reiji fails to disclose a vapor chamber having a flat shape; an electronic component; and the electronic component contacts with a first surface which is located on either an upper surface of the vapor chamber or a lower surface of the vapor chamber.
Chiriac discloses a vapor chamber (400) having a flat shape (see Fig. 11); an electronic component (integrated device 900, see paragraph 0074) contacts with a first surface (the evaporator area of the lower surface contacts the integrated device 900) which is located on either an upper surface (upper surface facing the cover 200) of the vapor chamber or a lower surface (lower surface facing an integrated device 900) of the vapor chamber.
As a result, the shape of the heat pipe 5 may be modified to include a flat shape as recited, with a vertical side having the member 16 for overpressure protection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the vapor chamber having a flat shape that includes an upper surface and a lower surface, a first surface which is located on either the upper surface or the lower surface, and the lower surface contacts with an electronic component in Reiji as taught by Chiriac in order to provide a thermal contact to receive heat over a flat shaped surface of the integrated device 900. Also, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiji (JP 62-272092 A) and Chiriac (Us PGPub No. 2017/0293329) as applied to claim 1 above, and further in view of Raidl (US Patent No. 3,685,686).
Regarding claim 3, Reiji as modified fails to disclose wherein a material of the outer member is copper or aluminum.
Raidl discloses wherein a material of the outer member is copper or aluminum (the frangible disc is made of aluminum, col. 2, lines 13-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein a material of the outer member is copper or aluminum in Reiji as taught by Raidl in order to prevent corrosion.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiji (JP 62-272092 A) and Chiriac (Us PGPub No. 2017/0293329) as applied to claim 1 above, and further in view of Orcutt (US Patent No. 4,100,930)
Regarding claim 6, Reiji as modified fails to disclose wherein the end portion is formed of a stainless material
Orcutt discloses wherein the end portion is formed of a stainless material (piercing member 50 may be made of hardened stainless steel, col. 3, lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the end portion is formed of a stainless material in Reiji as taught by Orcutt in order to provide enough hardness to pierce the thin disc 14a in Reiji.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiji (JP 62-272092 A) and Chiriac (Us PGPub No. 2017/0293329) as applied to claim 1 above, and further in view of Miller (Us Patent No. 7,748,398).
Regarding claim 7, Reiji as modified fails to disclose wherein the end portion penetrates into the inside by a movement of the first surface in a direction perpendicular to the first surface due to the overheating.
Miller wherein the end portion (knife 40 of the relief valve 10, Fig. 3) penetrates into the inside by a movement of the first surface in a direction perpendicular to the first surface (an upward movement of liner 16 on top horizontal side, see Fig. 1 due to an expansion of the liner 16 by increased pressure, col. 4, lines 20-28, the upward movement perpendicular to the top horizontal surface).
Thus, the member 16 may be relocated to the upper surface in Reiji in view of Chiriac, and the movement of the member 16 due to overheating of the heat pipe 5 may be perpendicular to the upper surface as a result.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the end portion penetrates into the inside by a movement of the first surface in a direction perpendicular to the first surface due to the overheating in Reiji as taught by Miller in order to make space for fitment in certain installations. Also, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/F.K.L/Examiner, Art Unit 3763         

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763